Citation Nr: 0821546	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Milwaukee, Wisconsin (RO).

Through his representative, the veteran requested a hearing 
before the Board by correspondence dated in August 2006.  
However, also through his representative, the veteran 
withdrew his request for a hearing before the Board by 
correspondence dated in April 2008.  Review of the claims 
file does not reveal evidence that the veteran made any 
further request for a hearing before the Board.  Accordingly, 
appellate adjudication may proceed without the risk of 
prejudice to the veteran.

In his May 2006 notice of disagreement, and his August 2006 
substantive appeal, the veteran indicated that he sought 
service connection for residuals of herbicide (dioxin) 
exposure.  The RO sent the veteran a letter in September 
2006, noting that exposure to herbicides in and of itself is 
not a disability, and requesting that he indicate what 
disability he claimed was due to the claimed herbicide 
exposure.  To the extent that additional development on this 
issue is required, it is referred to the RO for the 
appropriate actions.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate the claims decided therein, explained to him who 
was responsible for submitted such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  A valid diagnosis of post-traumatic stress disorder 
(PTSD) based on verified stressors is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations: VA's Duties to Notify and to 
Assist

With respect to the veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in May 
2005 and August 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by letters dated in July 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders ____ U.S.L.W. ____ (U.S. 
Jun. 16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records and postservice VA 
medical treatment records have been obtained; he did not 
identify any pertinent private treatment records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, a VA examination was not accorded the veteran 
in this case, as the threshold issue of a verified stressor 
was not satisfied.  See 38 C.F.R. § 3.159(c) (4).  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.  Post-Traumatic Stress Disorder (PTSD)

A.  Evidence

The veteran's service treatment records indicate no evidence 
of psychiatric treatment or diagnosis of a psychiatric 
disorder.  However, on his November 1971 report of medical 
history, the veteran indicated that he experienced depression 
or excessive worry; the military physician stated that the 
veteran was "worried about leaving Vietnam."  The November 
1971 service separation examination noted no abnormal 
clinical findings, to include any psychiatric disorders.  The 
veteran's service personnel records confirm that he was 
stationed in Vietnam from January 1971 to November 1971.  
However, his service personnel records do not indicate 
evidence of awards or decorations indicative of combat, nor 
is there any objective evidence that he was tasked with any 
combat responsibilities.

The veteran asserted during an April 2005 VA outpatient 
evaluation that he had rocket and mortar attacks on his base, 
and that because the base was next to a children's hospital, 
he saw traumatic things such as maimed children.  In his July 
2005 PTSD questionnaire, the veteran reported that during his 
service in Vung Tan with the 388th Transportation Company 
(part of the 4th Infantry), he witnessed attempted fragging 
(assassination), aircraft crashes, maimed children, and 
"extreme bitterness."  He did not provide the dates that 
these events occurred.  

As a result of an October 2005 phone call made by the RO, the 
veteran provided additional information which is documented 
in his claims file.  At that time, the veteran reported that 
he witnessed and was required to cleanup casualties at the 
Vung Tan base.  Although he did not provide the names of 
these casualties or specific dates that they occurred, he 
stated that the casualties were not of men in his unit, and 
occurred during the following time periods:  January 1971 to 
February 1971, April 1971 to May 1971, and July 1971 to 
August 1971.

B.  Law and Regulations

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Moreover, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

C.  Analysis

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, he claims that 
the traumatic events he witnessed that caused his PTSD 
included seeing rocket and mortar attacks on his base at Vung 
Tan, witnessing and being required to clean up casualties, 
observing maimed children (as the base was next to a 
children's hospital), and being present for attempted 
fraggings (assassinations) and aircraft crashes.  He did not 
provide the names of the casualties, nor specific dates that 
any of these events occurred; he only supplied those general 
time periods indicated above.

The veteran's service personnel records confirm that he was 
stationed in Vietnam from January 1971 to November 1971, but 
show no awards indicative of combat.  Moreover, the veteran 
does not contend, nor does the record show that he was 
involved in combat; during a April 2005 VA outpatient visit, 
he denied seeing combat action per se, stating that he only 
witnessed the rocket and mortar attacks discussed above.  
Thus, the Board concludes that the veteran does not meet the 
criteria for being considered a "combat veteran" under 
38 U.S.C.A. § 1154(b).  As such, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98.  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed inservice stressors.  See 
Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

The veteran has a current diagnosis of PTSD that is based, in 
part, on the stressor event of seeing maimed children at the 
hospital next to his base in Vung Tau.  However, the veteran 
has offered no competent corroborating evidence of his 
claimed stressors, and his service department records also do 
not support the claim regarding his claimed stressors.  
Doran, 6 Vet. App. at 283.  The fact that the veteran served 
in Vietnam, specifically in Vung Tau, in 1971 is not in 
dispute.  However, in November 2005, a VA memorandum made a 
formal finding that the veteran's stressors could not be 
confirmed.  The documentary evidence obtained from the 
veteran's service department, to include the Vietnam Order of 
Battle for the period of the veteran's Vietnam service, and 
other research results on the duties and responsibilities of 
the veteran's unit and battalion during that time, failed to 
confirm any of the veteran's claimed stressors. Specifically, 
it was noted that while the 36th Evacuation Hospital had been 
located in Vung Tau, it closed in November 1969, prior to the 
veteran's arrival in Vietnam in January 1971.  Moreover, none 
of the records or research referenced rocket or mortar 
attacks, and those casualties the veteran cited could not be 
verified further without specific names and approximate dates 
of death.  The veteran was notified in the statement of the 
case that there was no evidence to support his assertions and 
that his claimed stressors could not be verified.  No other 
documentation or supporting evidence of the claimed 
stressors, to include those types of lay evidence requested 
in the RO's August 2005 letter, are associated with the 
claims file.  Accordingly, no verified inservice stressors 
are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
38 C.F.R. § 3.304(f).  To that end, although the veteran has 
a diagnosis of PTSD from a VA mental health professional 
dated in April 2005, the inservice stressor event on which it 
is based has not been verified.  Thus, the diagnosis fails to 
satisfy criterion (2) noted in 38 C.F.R. § 3.304(f) for a 
valid PTSD diagnosis for VA purposes.  Id.

The veteran notes in his May 2006 notice of disagreement that 
the denial of service connection was wrong because VA failed 
to consider his personal experiences and the effect on his 
service on his character.   However, successful 
substantiation of a claim for service connection for PTSD 
requires that claimed inservice events on which a non-combat 
veteran's PTSD diagnosis is based are independently 
confirmed.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.  Absent verification of the inservice stressor 
events, service connection is not warranted.

Because the stressor event on which the veteran bases his 
claim cannot be confirmed, and thus a diagnosis of PTSD based 
on verified stressor events is not of record, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


